DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
Response to Arguments
Applicant’s amendment dated 07/22/2022 is accepted and entered.
Claims 1, 3-8 and 10-25 are pending.
Claims 11-24 are withdrawn.

Examiner suggests an interview to help expedite the prosecution.
Applicant’s arguments, see page 6, filed 07/22/2022, with respect to the 35 U.S.C. § 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claim 6 has been withdrawn. 
Regarding the planar faces of claim 1, examiner is unclear how the proposed surfaces do not qualify as “planar faces” when viewed in Fig. 8A. A planar face is understood to be flat surface. The instant specification states “‘Planar surfaces’ in this context include those surfaces that, although not necessarily perfectly flat, are generally recognized as flat or capable of being laid flat; for example, a generally planar surface may include minor undulations and/or deviations from a single geometric plane” (emphasis by examiner). Examiner believes the prior art as previously presented fulfills this requirement.
Regarding the foam having a first density, Robinson states that manifold (306) includes porous pad (332) [0065]. As applicant stated, the porous pad is constructed of said foam. In the cited [0065], Robinson further states that said porous pad within said manifold contains granulation promoters of a different compressibility. Cited [0064] further expounds on the material selection of the granulation promoters. Examiner is unclear how a first foam as cited fails to meet the claim requirements but will attempt to further expound on the subject in the action below.
Regarding the duplicate use of a single component, examiner disagrees. The annotated figure indicates a location where the feature is found. Each component is not required to be labeled exactly as required in the instant claim. Examiner did not use (334) to indicate two components. (334) was used to indicate a first planar face only. The annotated figure indicates the location of surface features as noted by applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120143113 A1 (Robinson et al.), hereinafter Robinson.
Regarding claim 1, Robinson teaches a dressing (Fig. 8A and 8B) for disrupting debris in a tissue site, the dressing comprising: a manifold (306) having a first planar face (334) (Fig. 8A) opposite a second planar face (Robinson Annotated Fig. 8A and 8B), the manifold comprising open-cell foam having a first density (320) [0065]. Robinson provides further detail on material selection of foams [0040, 0075], discussing manifold (106) which corresponds to the manifold (306), the plurality of materials for use in manifolds including open-cell foam; and 
a plurality of surface features (Robinson Annotated Fig. 8A and 8B) comprising a compressed foam material [0040, namely the deformation of foam (332) [0065], the pad (332) being an open-cell foam as previously discussed and the granulation promoters (120) being made of polymers [0066] which form the open-cell foam materials [0040, 0075], the compressed foam material having a second density at least about 120% of the first density, as Robinson teaches the foam compressibility or hardness may have a range from 10-100 Shore A [0046], said range is considered to teach a compressibility of at least 120% the first compressibility as Robinson notes the two materials possessing different compressibilities which may be modified based on material [0046] as well as the ability to adjust these parameters based on dressing requirements [0066], the plurality of surface features uniformly disposed on the first planar face (Robinson Annotated Fig. 8A and 8B) and extending away from the first planar face [0064] (Fig. 8A and 8B) when external pressure is applied. It is noted that the first planar surface includes minor undulations from the single geometric plane as noted in the instant specification [0050].


    PNG
    media_image1.png
    753
    723
    media_image1.png
    Greyscale

Robinson Annotated Fig. 8A and 8B

Regarding claims 4 and 5, Robinson teaches the dressing of claim 1.
Robinson further teaches the surface features (Robinson Annotated Fig. 8A and 8B) comprise geometric shapes [0066], namely rods or tubes, which are considered cylinders [0066].

Regarding claims 6-8, Robinson teaches the dressing of claim 1.
Robinson teaches the surface features define the channels in a uniform pattern, the pattern being a channel between adjacent surface features (Robinson Annotated Fig. 8A and 8B) as described in the embodiment of [0040] which corresponds to the operation of the embodiment of Fig. 8A and 8B [0064] wherein the chosen properties of the two materials, being hollow or perforated, would create the cited channels which are formed from the first planar face (334) through the manifold (306), the channels being interconnected due to their shape [0066].

Regarding claim 10, Robinson teaches the dressing of claim 1.
Robinson further teaches the surface features comprise geometric shapes resulting from the interaction of (320) and (330) [0066]; 
the surface features define the channels in a uniform pattern, the pattern being a channel between adjacent surface features as seen in Robinson Annotated Fig. 8A and 8B. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of US 20190117465 A1 (Osborne et al.), hereinafter Osborne.
Regarding claim 3, Robinson teaches the dressing of claim 1.
Robinson fails to teach the use of felted material.
	Osborne teaches a dressing wherein the manifold is formed of a felted mat [0062]. Osborne further teaches the wound contact layer (140), corresponding to the compressible material of Robinson, is formed of felted foam [0069].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressed foam of Robinson with the felted open cell foam of Osborne as a simple substitution of known elements to obtain the predictable result of providing a porous material for fluid control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781